UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6897


JOHN EDWARD HAMMOND,

                Plaintiff – Appellant,

          v.

MAJOR D. BUSH; CAPTAIN R. ABSTON; LIEUTENANT B. HUNTER;
LIEUTENANT   C.  WILLIAMS,   JR.; LIEUTENANT J. BENNETT;
LIEUTENANT D. HAROUFF; SARGENT J. JEFFREY; OFFICER M.
SAYPHENS; DIRECTOR JON E. OZMINT,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Sol Blatt, Jr., Senior District
Judge. (3:08-cv-03592-SB)


Submitted:   November 30, 2010            Decided:   December 7, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Edward Hammond, Appellant Pro Se. Samuel C. Weldon, TURNER,
PADGET, GRAHAM & LANEY, PA, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    Edward     Hammond       seeks   to    appeal    the    district

court’s   order    adopting     the    recommendation        of     the   magistrate

judge    and    granting     summary   judgment      for     the    Defendants     in

Hammond’s 42 U.S.C. § 1983 (2006) action.                  We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on March 15, 2010.           The notice of appeal was filed, at the

earliest, on May 24, 2010. *             Because Hammond failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                  We deny Hammond’s

motions   for    appointment     of    counsel.       We    dispense       with   oral

     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                         2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3